



[exhibit103offerletter_image1.gif]


October 29, 2014
Stephen Nolan


Re: Vista Outdoor Inc. Employment Offer
Dear Stephen:


I am pleased to offer you employment with Vista Outdoor Inc., a wholly owned
subsidiary of ATK. As you know, it is expected that in the next several months
pursuant to an executed Transaction Agreement, Vista Outdoor will be spun off
from ATK and will become and independent publicly-traded company. The transfer
of your employment to the position offered herein will occur as part of the
Spin-Off and upon the Closing of the Transaction Agreement
Your current title, roles and responsibilities will continue unchanged until
Closing. Upon Closing, you will transfer to Vista Outdoor and will bold the
title of Senior Vice President, Chief Financial Officer, and VP Corporate
Development of Vista Outdoor Inc. Your primary work location will be the Vista
Outdoor corporate headquarters in Utah.
Your base salary will continue unchanged until Closing. Upon Closing, your base
salary will be $450,000, less applicable deductions and withholdings. Your base
salary will be paid in accordance with Vista Outdoor's regular payroll practices
following Closing.
Your current annual bonus opportunity will continue unchanged until Closing.
Your annual bonus for the fiscal year ending March 31, 2015 (FY15) is not
guaranteed and will be earned on fiscal year-end financial results and your
individual performance. It will be pro-rated for your time of service with ATK
from April, 2014 through Closing. Upon Closing, you will have the opportunity to
participate in a Vista Outdoor annual bonus plan with a bonus target 65%. The
annual bonus opportunity will be subject to the satisfaction of performance
criteria to be determined by the Compensation Committee of Vista Outdoor's Board
of Directors in its sole discretion.
Your current Long-Term Incentive Compensation Program (LTI opportunity will be
addressed per the terms of the Transaction Agreement and you will receive a
separate communication on the impact of the closing on your current LTI. Upon
Closing, you will be eligible to participate in Vista Outdoor's executive
long-term incentive compensation program, which is intended to deliver
compensation tied to tong-term performance of Vista Outdoor. The design of this
program will be approved by the Compensation Committee of Vista Outdoor's Board
of Directors in its sole discretion and may include a mix of both Vista Outdoor
common stock and cash. The dollar amount of your LTI grant at target will be
$658,000. However, the timing, form. and mix of the LTI award may be adjusted.
For example, the value of any staking grant may offset future annual grants.
Subject to the terms of the applicable benefit plan documents, you will continue
to be eligible for all of the benefits in which you are currently enrolled
through December 31, 2014 or Closing, whichever occurs first. Depending on the
date of the Closing, you will have the same opportunity as all other similarly
situated ATK employees to participate in open enrollment to select your benefit
coverages for calendar year 2015. Upon Closing, you will cease being eligible
for any ATK sponsored benefits and will immediately become eligible to
participate in benefit plans that are offered by Vista Outdoor to its similarly
situated employees at your grade level, which are subject to change from time to
time. You will also be eligible to participate in any executive benefits
programs established by the Compensation Committee of Vista Outdoor's Board of
Directors in its sole discretion and offered to similarly situated employees
such as a change-in-control severance plan and supplemental long-term
disability.


To help you transition to your new home, we offer our Home Owners Relocation
Package. The attached brochures describe the details of the relocation program
and the Relocation Repayment form is attached for your signature.


If you accept this offer of employment, you will become an employee of Vista
Outdoor Inc. at the time of the Closing. In consideration of the benefits
provided under this offer of employment, and ATK's and Vista Outdoor's
willingness to offer you employment with Vista Outdoor upon Closing, and for
other good and valuable consideration, which is hereby acknowledged and agreed
by the undersigned, you agree that upon Closing, you shall no longer be a
participant in the Alliant Techsystems



--------------------------------------------------------------------------------



Inc. Income Security Plan (ISP) and shall have no rights to any payments or
benefits thereunder, either prior to, on or following the Closing. You shall
instead be eligible to receive the payments and benefits described herein and,
upon the Closing, to participate in the applicable plans and programs of Vista
Outdoor Inc.


This employment offer is conditional upon the Closing and will be null and void
and of no further effect if the Spin-Off does not occur or if your employment
with ATK is terminated for any reason prior to the Closing. You are accepting
this offer of employment voluntarily and you acknowledge that it supersedes any
prior or contemporaneous offers, verbal discussions, or promises and that it
represents the entire agreement of the parties concerning your offer of
employment with Vista Outdoor Inc.


You agree and acknowledge that this offer of employment is not a contract of
employment between you and ATK or Vista Outdoor Inc., that the terms and
conditions of your employment are subject to review and may change from time to
time, and that your employment is at-will and that either you or Vista Outdoor
may terminate the employment relationship at any time for any lawful reason.


The obligations herein may not be assigned by you, but ATK or Vista Outdoor Inc.
may assign its obligations to any person or entity that succeeds to the
ownership or operation of the business in which you are primarily employed.


To accept this offer of employment, please return an executed copy along with
the attached Confidentiality, Non-Competition, Non-Solicitation, and Invention
Assignment Agreement to Carl Willis, VP Human Resources, Sporting Group, Anoka,
MN. This offer of employment is contingent upon your executing and complying
with the enclosed Confidentiality, Non­ Competition, Non-Solicitation, and
Invention Assignment Agreement.


Stephen, we are truly excited to extend this offer of employment to you and look
forward to the contributions you will make at Vista Outdoor. If you have any
questions, feel free to call Carl Willis at 763-323-2486.


Very truly yours,


VISTA OUTDOOR INC.
[exhibit103offerletter_image2.gif]




ALLIANT TECHSYSTEMS INC.
AGREED TO AND ACCEPTED:    [exhibit103offerletter_image4.gif]
[exhibit103offerletter_image3.gif]
Stephen Nolan
Date: 11/19/14

